     Case 2:20-cv-00102-PLM-MV ECF No. 7 filed 06/29/20 PageID.24 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHARLES EDWARD TIBBS,

        Petitioner,             Case No. 5:20-CV-11665
                                Hon. Judith E. Levy
v.                              United States District Judge

MIKE BROWN,

     Respondent,
___________________________/

 OPINION AND ORDER TRANSFERRING THE PETITION FOR
    WRIT OF HABEAS CORPUS TO THE UNITED STATES
    DISTRICT COURT FOR THE WESTERN DISTRICT OF
                    MICHIGAN [1]

        Charles Edward Tibbs, (“petitioner”), presently confined at the

Kinross Correctional Facility in Kincheloe, Michigan, filed a petition on

June 9, 2020 for writ of habeas corpus in this district pursuant to 28

U.S.C. § 2241. In his pro so application, petitioner seeks to be released

from prison on the life sentence that he is serving out of the Genesee

County Circuit Court for the crime of first-degree criminal sexual

conduct,1 based on the Coronavirus pandemic and his concern that he


        1
         The Court obtained some of the information concerning the petitioner’s
conviction from the Michigan Department of Corrections’ Offender Tracking
Information System (OTIS), which this Court is permitted to take judicial notice of.
See Ward v. Wolfenbarger,323 F. Supp. 2d 818, 821, n. 3 (E.D. Mich. 2004).
                                         1
  Case 2:20-cv-00102-PLM-MV ECF No. 7 filed 06/29/20 PageID.25 Page 2 of 5




might contract the disease, in spite of efforts undertaken by the Michigan

Department of Corrections to prevent the spread of Coronavirus in the

prisons. In the interests of justice, the Court concludes that the proper

venue for this petition is in the Western District of Michigan and orders

that the petition be immediately transferred to that district.

                            I. DISCUSSION

     “Writs of habeas corpus may be granted by . . . the district courts

and any circuit judge within their respective jurisdictions.” 28 U.S.C. §

2241(a). “The federal habeas statute straightforwardly provides that the

proper respondent to a habeas petition is ‘the person who has custody

over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004)

(quoting 28 U.S.C. § 2242); see also 28 U.S.C. § 2243 (“The writ, or order

to show cause shall be directed to the person having custody of the person

detained”).

     Petitioner does not challenge his conviction in this petition but

rather the conditions of his confinement, namely, the risk that petitioner

might contract Coronavirus while incarcerated.            Petitioner seeks

immediate release from custody, alleging that none of the precautions

taken by the Michigan Department of Corrections to protect the prisoners


                                     2
  Case 2:20-cv-00102-PLM-MV ECF No. 7 filed 06/29/20 PageID.26 Page 3 of 5




from contracting the disease are sufficient to prevent the spread of the

disease.

     When a habeas petitioner challenges his or her present physical

confinement, the only proper respondent is the warden of the facility

where the petitioner is being held. See Gilmore v. Ebbert, 895 F.3d 834,

837 (6th Cir. 2018) (citing to Rumsfeld, 542 U.S. at 435).

     For the convenience of parties and witnesses, in the interests of

justice, a district court may transfer any civil action to any other district

or division where it might have been brought. See Weatherford v. Gluch,

708 F. Supp. 818, 819-820 (E.D. Mich. 1988)(Zatkoff, J.); 28 U.S.C. §

1404(a). When venue is inappropriate, a court may transfer a habeas

petition to the appropriate federal district court sua sponte. See Verissimo

v. I.N.S., 204 F. Supp. 2d 818, 820 (D.N.J. 2002).

     Petitioner is currently incarcerated at the Kinross Correctional

Facility in Kincheloe, Michigan, which is located the Western District of

Michigan.    Petitioner does not directly challenge his conviction but

instead challenges the conditions of his confinement related to the risks

associated with the Coronavirus. A habeas petition filed in the federal

court in the district of a habeas petitioner’s confinement is the proper


                                      3
  Case 2:20-cv-00102-PLM-MV ECF No. 7 filed 06/29/20 PageID.27 Page 4 of 5




means of testing the conditions of the petitioner’s confinement. See

Coates v. Smith, 746 F.2d 393, 395 (7th Cir. 1984); See also Perry v.

Washington, No. 2:20-CV-11478, 2020 WL 3077592, at * 1 (E.D. Mich.

June 10, 2020) (district court in the Eastern District of Michigan lacked

venue over habeas petitioner’s claim that his health condition put him at

imminent risk of contracting COVID-19, where the petitioner was

incarcerated at a prison located in the Western District of Michigan).

     The Court orders that the case be transferred to the Western

District of Michigan. “Given the significant liberty interests at stake, the

time-sensitivity” of petitioner’s claims, as well as the risks to petitioner’s

“health posed by the rapid spread of COVID-19,” the Court “directs the

Clerk to effectuate the transfer as soon as possible.” Perry v. Washington,

2020 WL 3077592, at * 2.

                                II. ORDER

      Accordingly, the Court ORDERS the Clerk of the Court to transfer

this case to the United States District Court for the Western District of

Michigan pursuant to 28 U.S.C. § 1404(a).



IT IS SO ORDERED.


                                      4
  Case 2:20-cv-00102-PLM-MV ECF No. 7 filed 06/29/20 PageID.28 Page 5 of 5




Dated: June 29, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                   CERTIFICATE OF SERVICE
     The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
    disclosed on the Notice of Electronic Filing on June 29, 2020.
                          s/Kristen MacKay




                                     5
